Citation Nr: 0201991	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for medial collateral ligament (MCL), anterior 
cruciate ligament (ACL), and medial meniscus tears of the 
right knee status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to August 1996.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following a remand to the RO in 
February 2000.  

The Board observes that, in its August 2001 rating action, 
the RO established service connection for degeneration of the 
right knee joint and assigned a 10 percent disability rating 
effective from September 1996.  As this issue was not 
originally part of the issue on appeal, for which the RO 
ultimately assigned a separate rating, the Board finds that 
this right knee disability issue is not currently in 
appellate status.  The veteran is advised that he is free to 
submit a separate notice of disagreement as to this issue, if 
desired.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's right knee disability characterized as MCL, 
ACL, and medial meniscus tears of the right knee status post 
surgery is manifested by extreme ACL and MCL laxity with 
significant residual instability.  


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating MCL, 
ACL, and medial meniscus tears of the right knee status post 
surgery have been met.  38 U.S.C.A. 
§§ 1155, 5013, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 1997 rating decision, June 1998 statement of the case, 
and supplemental statements of the case dated through August 
2001, the RO provided the veteran and his representative with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  With respect to 
the duty to assist, the RO secured private medical records as 
authorized by the veteran, VA treatment records, and medical 
examinations.  The Board finds no reasonable basis for 
additional development.  Finally, the veteran has had ample 
opportunity to submit evidence and argument in support of his 
appeal.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board is also satisfied as to compliance with its 
instructions from the February 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

Service medical records showed that the veteran suffered a 
knee injury in service.  He was ultimately shown to have 
arthritis and tears of the ACL and lateral meniscus.  He 
underwent right knee proximal tibial osteotomy in October 
1995.  Subsequent records dated from November 1995 to 
February 1996 reflected good healing with essentially normal 
range of motion, no laxity, and no tenderness.  

The veteran submitted his claim for service-connected 
disability compensation for disorders including the right 
knee in September 1996, immediately after his separation from 
service.  In connection with that claim, he underwent a VA 
fee-basis orthopedic examination in January 1997.  The 
examiner noted that the claims folder was not available.  The 
veteran indicated that he still had knee pain, but less 
swelling.  The examiner commented that the veteran had a 
wide-based gait and limping over the right knee.  The ACL and 
MCL were extremely lax.  Range of motion was from 0 to 126 
degrees.  There was some hypesthesia around previous surgical 
scars on the lateral aspect of the calf and slightly 
decreased muscle strength.  X-rays of the right knee showed 
tibial osteotomy, well healed, with good hardware alignment 
and fixation.  The examiner commented that that the veteran 
had significant knee problems.  He was able to walk for short 
periods, but he would certainly have trouble climbing, 
kneeling, or standing all day at a job.  He concluded that 
the knee was unstable.  

VA X-rays taken in January 1997 showed prior osteotomy at the 
proximal tibia with small spurs at the anterior tibial 
plateau and at the patellar poles.  

In an April 1997 rating decision, the RO established service 
connection for MCL, ACL, and medial meniscus tears of the 
right knee status post surgery and assigned a 20 percent 
disability rating.  The veteran timely appealed that 
decision. 

In his July 1998 substantive appeal, the veteran related that 
the right knee was unstable and the meniscus tear was not 
repaired.  He had been prescribed ibuprofen and Tylenol III 
for pain.  He continued to take medication for constant pain 
that worsened every day.  The veteran would eventually need a 
total knee replacement.  

In September 1998, the veteran was afforded another VA fee-
basis orthopedic examination.  He continued to take 
medication for pain.  He described the knee pain as constant, 
sharp, throbbing, and aching.  Prolonged standing and walking 
aggravated the pain.  Additional symptoms included popping, 
giving way, swelling, occasional grinding, and radiation of 
pain with a numbing sensation.  The veteran occasionally 
bandaged the knee or used a walking stick.  Wrapping the knee 
and elevating the leg brought some pain relief.  Examination 
revealed knee motion from -5 to 115 degrees with pain past 
110 degrees.  There was mild anterior instability of the knee 
and laxity of the ACL, as well as valgus deformity.  There 
was no fatigue, weakness, lack of endurance, edema, effusion, 
heat, abnormal movement, guarding, ankylosis, or laxity of 
the lateral or medial ligament.  McMurray sign was negative.  
Magnetic resonance imaging (MRI) of the right knee showed 
horizontal tear of the posterior horn of the lateral 
meniscus, abnormal ACL suggestive of partial tear, status 
post tibial fracture with hardware fixation, and mild 
osteoarthritis with small joint effusion.  The diagnosis was 
status post high tibial osteotomy, torn lateral meniscus, 
mild ACL laxity, and mild osteoarthritis.  

VA medical records dated in August 1998 reflected complaints 
of increasing right knee pain.  A brace was prescribed.  The 
veteran presented in March 1999 for a second opinion 
concerning the knee.  He had right knee pain and swelling and 
was unable to bend it.  The knee was stable on examination.  
A splint was ordered.  

In an April 1999 statement, the veteran related that he had 
received two cortisone injections that year for knee pain.  
His doctor had also prescribed Feldene for pain, which he had 
to discontinue for medical reasons.  He continued to take 
over-the-counter pain relievers.  The veteran worked and 
attended school.  The walking and standing aggravated the 
knee pain.  

The RO secured records from the Mike O'Callaghan (MOC) 
Federal Hospital dated from August 1997 to August 2000.  X-
rays taken in August 1997 and December 1997 X-rays showed 
postoperative changes to the right knee.  March 1999 X-rays 
included findings of mild osteoarthritic changes.  Notes 
dated in March 1999 indicated that the veteran did well for 
several months after injection, though he still had knee 
pain.  He received an additional injection at that time, 
later noted to have offered little relief, and again in May 
2000.  Examination in October 1999 revealed medial joint line 
tenderness, minimal effusion, crepitus on range of motion, 
and knee motion from 0 to 120 degrees.  Possible need for 
future total knee arthroplasty was noted.  Records dated from 
January 2000 showed improvement of symptoms with Celebrex and 
Vioxx.  The knee pain was constant, but bearable.  
Examination in August 2000 revealed limp with ambulation, 
full range of motion, slight effusions, and some lateral 
joint line tenderness.    

The veteran underwent a VA orthopedic examination in November 
2000.  The claims folder was available for the examiner.  The 
veteran related subjective complaints of constant aching pain 
primarily on the anterior knee, worsened by standing two 
hours or walking 50 yards, constant swelling and clicking, 
painful limited motion, daily giving way, and weakness.  He 
could climb three flights of stairs slowly but then had to 
rest.  He was unable to kneel or squat due to pain.  The 
veteran's post-service treatment for the right knee included 
three cortisone injections with minimal benefit.  Vioxx 
helped some with swelling but not the pain or instability.  
He usually wore an elastic knee brace and used a cane 
intermittently.  He denied any locking, dislocations, or 
subluxations of the right knee.  The veteran worked despite 
knee pain, but did not engage in athletic activities.  

The examiner noted that the veteran wore the elastic brace on 
the knee.  He performed 75 percent of a normal squat, but 
went no further due to pain.  Range of motion was from 0 to 
125 degrees, with pain on flexion from 90 to 125 degrees.  He 
actively moved the knee against strong resistance.  There was 
a large effusion within the right knee and tenderness to 
palpation over the medial joint line with moderate pressure.  
The right knee had 2+ laxity of the ACL and MCL and 2+ 
positive Lachman test.  The right thigh was smaller than the 
left.  Examination otherwise revealed normal gait, heel and 
toe walking, and shoe wear, no ankylosis, and negative 
McMurray test.  X-rays showed well healed proximal tibial 
osteotomy with hardware, early osteoarthritic changes in the 
lateral compartment.  The diagnosis was right knee with 
persistent instability due to ACL and MCL deficit; status 
post proximal tibial osteotomy now with degenerative 
arthritis; and probable torn lateral and medial menisci.  The 
examiner commented that the veteran had significant residual 
instability of the right knee, principally due to ligamentous 
instability.  He required the use of a brace when standing or 
walking.  The limited motion and effusion were consistent 
with the osteoarthritis.   

The veteran underwent right knee surgery in June 2001.  MOC 
Federal Hospital records reflected a history of mechanical 
right knee symptoms and pain.  Arthroscopy revealed grade IV 
chondromalacia of the medial femoral condyle, grade III to IV 
chondromalacia of the patella and trochlear groove, and 
medial meniscus tear.  The veteran underwent chondroplasty 
and partial medial meniscectomy.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy when less 
than the maximum available benefit is awarded).  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability at issue, MCL, ACL, and 
medial meniscus tears of the right knee status post surgery, 
is evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5257, other impairment of the knee.  38 C.F.R. § 
4.71a.   

The Board acknowledges that there are other diagnostic codes 
for evaluation of knee disability that provide for disability 
ratings greater than 20 percent.  However, Code 5256 is not 
for application because the medical evidence specifically 
notes the absence of knee ankylosis.  Similarly, there is no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant application of Code 5262.  Finally, although there is 
some limitation of motion, it is not so severe, even when 
considering limitation of motion due to pain, as to warrant a 
30 percent rating under either Code 5260, limitation of leg 
flexion, or Code 5261, limitation of leg extension.  
Accordingly, the Board will evaluate the right knee 
disability at issue under Code 5257.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Under Code 5257, a 20 percent rating is assigned for moderate 
disability resulting from recurrent subluxation or lateral 
instability of the knee.  A maximum schedular rating of 30 
percent is warranted for severe disability.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  Moreover, 
the Board emphasizes that the veteran is separately 
compensated for degeneration of the right knee joint, which 
is evaluated according to limitation of motion.  See 
38 C.F.R. § 4.71a, Codes 5003.  The rating of that disability 
requires consideration of functional loss.  Therefore, 
consideration of functional loss with respect to the 
disability before the Board would constitute impermissible 
pyramiding.  See 38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).

In this case, the initial VA examination in January 1997 
found extreme laxity of the ACL and MCL.  The examiner 
indicated that the knee was unstable and that the veteran had 
significant knee problems.  Similarly, the November 2000 VA 
examination revealed 2+ ACL and MCL laxity.  The examiner 
characterized the residual instability as significant.  In 
addition, the veteran reports chronic giving way, although it 
is unclear whether he is describing subluxations, as well as 
popping or clicking.  He wore an elastic knee brace.  
Although the September 1998 VA examination reflected mild or 
no laxity of the involved ligaments, the Board finds that the 
overall disability picture is sufficiently severe as to 
warrant an initial rating of the maximum schedular rating of 
30 percent under Code 5257.  38 C.F.R. § 4.7.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 30 percent initial rating for MCL, 
ACL, and medial meniscus tears of the right knee status post 
surgery.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Code 5257.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Specifically, the veteran has no 
frequent hospitalizations for the right knee.  Although work-
related activities aggravate the knee disability, the veteran 
continues to work, as well as attend school, without evidence 
of significant interference due to the knee.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial disability rating of 30 percent 
for MCL, ACL, and medial meniscus tears of the right knee 
status post surgery is granted. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

